DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-16 and 19-24 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statements filed 10/28/2021 are acknowledged by the Examiner. 

Response to Arguments

3.	 In light of the amendment to the title, the objection to the specification is withdrawn.

4. 	In light of the amendment to the claims, the claim objections of claims 9 and 14 is withdrawn. 

5.	Applicant’s arguments, see Remarks, filed 10/28/2021, with respect to the rejection(s) of claim(s) 1, 3, 6, 8-9, 11, 13-14 and 16-17 under Moberg et al, US 2012/039263 in view of Hooli et al, US 2015/0257144have been fully considered and 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3, 6, 8-9, 11, 13-14, 16-17, 19-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al, US 2012/039263 hereafter Moberg in view of Hooli et al, US 2015/0257144 hereafter Hooli and further in view of Gauvereau et al, US 2016/0241376 hereafter Gauvereau.

As for claim 1, Moberg discloses:
A data sending method, comprising: 
receiving, by a terminal device, from a network device, configuration information  for configuring a non-scheduling resource (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource. The Examiner interprets the semi-persistent resource to correspond to the non-scheduling resource); 
starting, by the terminal device, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data (Moberg, FIG. 5, [0011], [0032], [0033], Starting, by the UE, in response to the uplink…the prohibit timer wherein during running of the prohibit timer, the semi-persistent scheduled resource is not used by the UE for sending uplink data).

Mober does not explicitly disclose determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission.

However, Hooli discloses determining, by the terminal device based on the configuration information, a non-scheduling resource for data transmission (Hooli, Fig. 4, [0086], [0088], Determining based on the configuration information, the assignment of semi-persistent resources).

(Hooli, [0025], [0036], [0038]). 

The combination of Moberg and Hooli does not explicitly disclose starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer. 

However, Gauvreau discloses starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer (Gauvreau, [0050]-[0052]. Starting, by the WTRU, based on the PDCCH received from the network device, a timer). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moberg and Hooli with starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer as taught by Gauvreau to provide more efficient resource allocation. 

As for claim 3, Moberg discloses:
(Moberg, [0026], The UL grant sent from the base station to the UE (on the downlink) corresponds to downlink control information).

As for claim 6, Moberg discloses:
An apparatus (Moberg, FIG. 7, [0038], The UE 14 including the baseband processor 30), comprising: 
at least one processor; and a memory coupled to the at least one processor wherein the at least one processor 
receive, from a network device, configuration information for configuring a non-scheduling resource (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource. The Examiner interprets the semi-persistent resource to correspond to the non-scheduling resource); and 
starting, by the terminal device, a first timer, wherein during running Page 5 of 11Application No. 16/674,778Preliminary Amendment of the first timer corresponds to the non-scheduling resource for data transmission not being used by the apparatus for sending uplink data (Moberg, FIG. 5, [0011], [0032], [0033], Starting, by the UE, the prohibit timer wherein during running of the prohibit timer, the semi-persistent scheduled resource is not used by the UE for sending uplink data).

Mober does not explicitly disclose determine, based on the configuration information, a non-scheduling resource for data transmission.

(Hooli, Fig. 4, [0086], [0088], Determining based on the configuration information, the assignment of semi-persistent resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mober with determine, based on the configuration information, a non-scheduling resource for data transmission as taught by Hooli to provide improved scheduling of the UE (Hooli, [0025], [0036], [0038]). 

The combination of Moberg and Hooli does not explicitly disclose starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer. 

However, Gauvreau discloses starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer (Gauvreau, [0050]-[0052]. Starting, by the WTRU, based on the PDCCH received from the network device, a timer). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moberg and Hooli with starting, by the terminal device, based on grant resource indication information having 

As for claim 8, Moberg discloses:
The non-scheduling resource indication is downlink control information (DCI) (Moberg, [0026], The UL grant sent on the Physical Downlink Control Channel (PDCCH) from the base station to the UE (on the downlink) corresponds to downlink control information).

As for claim 9, Moberg discloses:
The configuration information comprises: a modulation and coding scheme (Moberg, [0003]. The grant including modulation and coding information). 

As for claim 11, Moberg discloses:
An apparatus, comprising: at least one processor (Moberg, FIG. 7, [0038], The UE 14 including the baseband processor 30 and the radio circuitry 32) and an interface, wherein the interface is configured to facilitate communication with another apparatus, and the at least one processor is configured to: 
wherein the interface is configured to: 
receive, from a network device, configuration information for configuring a non-scheduling resource (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource. The Examiner interprets the semi-persistent resource to correspond to the non-scheduling resource);and 
(Moberg, FIG. 5, [0011], [0032], [0033], Starting, by the UE, the prohibit timer wherein during running of the prohibit timer, the semi-persistent scheduled resource is not used by the UE for sending uplink data).

Mober does not explicitly disclose wherein the at least one processor is configured to determine, based on the configuration information, a non-scheduling resource for data transmission.

However, Hooli discloses wherein the at least one processor is configured to determine, based on the configuration information, a non-scheduling resource for data transmission (Hooli, Fig. 4, [0086], [0088], Determining based on the configuration information, the assignment of semi-persistent resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mober with wherein the at least one processor is configured to determine, based on the configuration information, a non-scheduling resource for data transmission as taught by Hooli to provide improved scheduling of the UE (Hooli, [0025], [0036], [0038]). 



However, Gauvreau discloses starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer (Gauvreau, [0050]-[0052]. Starting, by the WTRU, based on the PDCCH received from the network device, a timer). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moberg and Hooli with starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer as taught by Gauvreau to provide more efficient resource allocation. 

As for claim 13, Moberg discloses:
The non-scheduling resource indication is downlink control information (DCI) (Moberg, [0026], The UL grant sent from the base station to the UE (on the downlink) corresponds to downlink control information).

As for claim 14, Moberg discloses:
The configuration information comprises: a modulation and coding scheme (Moberg, [0003]. The grant including modulation and coding information).

As for claim 16, Moberg discloses:
A non-transitory computer-readable storage medium, having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed (Moberg, FIG. 7, [0038], The UE 14 including the baseband processor 30), facilitate: 
receiving, from a network device, configuration information for configuring a non-scheduling resource (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource. The Examiner interprets the semi-persistent resource to correspond to the non-scheduling resource); 
starting, a first timer, wherein during running of the first timer, the non-scheduling resource for data transmission is not used by the terminal device for sending uplink data (Moberg, FIG. 5, [0011], [0032], [0033], Starting, by the UE, the prohibit timer wherein during running of the prohibit timer, the semi-persistent scheduled resource is not used by the UE for sending uplink data).

Mober does not explicitly disclose determining, based on the configuration information, a non-scheduling resource for data transmission.

However, Hooli discloses determining, based on the configuration information, a non-scheduling resource for data transmission (Hooli, Fig. 4, [0086], [0088], Determining based on the configuration information, the assignment of semi-persistent resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mober with determining, based on the configuration information, a non-scheduling resource for data transmission as taught by Hooli to provide improved scheduling of the UE (Hooli, [0025], [0036], [0038]). 

The combination of Moberg and Hooli does not explicitly disclose starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer. 

However, Gauvreau discloses starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer (Gauvreau, [0050]-[0052]. Starting, by the WTRU, based on the PDCCH received from the network device, a timer). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moberg and Hooli with starting, by the terminal device, based on grant resource indication information having been received from the network device, a first timer as taught by Gauvreau to provide more efficient resource allocation. 

As for claim 19, Gauvereau discloses: 
(Gauvreau, [0050]-[0052]. Starting, by the WTRU, based on the PDCCH received from the network device. The Examiner interprets the PDCCH to correspond to grant resource indication information).

As for claim 20, Gauvereau discloses: 
Starting the first timer is further based on uplink data being sent on a grant resource indicated by the grant resource indication information (Gauvreau, [0050]-[0052]. Starting, by the WTRU, based on the PDCCH received from the network device. The Examiner interprets the PDCCH to correspond to grant resource indication information).

As for claim 21, Gauvereau discloses: 
Starting the first timer is further based on uplink data being sent on a grant resource indicated by the grant resource indication information (Gauvreau, [0050]-[0052]. Starting, by the WTRU, based on the PDCCH received from the network device. The Examiner interprets the PDCCH to correspond to grant resource indication information).

As for claim 22, Gauvereau discloses: 
Starting the first timer is further based on uplink data being sent on a grant resource indicated by the grant resource indication information (Gauvreau, [0050]-[0052]. Starting, by the WTRU, based on the PDCCH received from the network device. The Examiner interprets the PDCCH to correspond to grant resource indication information).

claim 24, Moberg discloses:
The configuration information comprises: a modulation and coding scheme (Moberg, [0003]. The grant including modulation and coding information).

7.	Claims 2, 7, 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al, US 2012/039263 in view of Hooli et al, US 2015/0257144 and further view of Gauvereau et al, US 2016/0241376 as applied to claims 1, 6 and 11 above, and further in view of Susitaival et al, US 2012/0100864 hereafter Susitaival. 

As for claim 2, the combination of Moberg and Hooli discloses:
Receiving, by the terminal device, a non-scheduling resource indication from the network device (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource); and determining, by the terminal device according to the non-scheduling resource indication, to send uplink data by using the non-scheduling resource for data transmission (Moberg, FIG. 2, FIG. 3, S10, [0029], Sending by the UE uplink data using the uplink grant a semi-persistent resource). 

The combination of Moberg, Hooli and Gauvereau does not explicitly disclose stopping the first timer.
However, Susitaival discloses stopping the first timer (Susitaival, [0057], Stopping the prohibit timer).

(Susitaival, [0093]). 

As for claim 7, the combination of Moberg and Hooli discloses:
Receiving, by the terminal device, a non-scheduling resource indication from the network device (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource); and determining, by the terminal device according to the non-scheduling resource indication, to send uplink data by using the non-scheduling resource for data transmission (Moberg, FIG. 2, FIG. 3, S10, [0029], Sending by the UE uplink data using the uplink grant a semi-persistent resource). 

The combination of Moberg, Hooli and Gauvereau does not explicitly disclose stopping the first timer.
However, Susitaival discloses stopping the first timer (Susitaival, [0057], Stopping the prohibit timer).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Moberg and Hooli with stopping the first timer as taught by Susitaival to improve the wireless communication system (Susitaival, [0093]). 

claim 12, the combination of Moberg and Hooli discloses:
Receiving, by the terminal device, a non-scheduling resource indication from the network device (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource); and determining, by the terminal device according to the non-scheduling resource indication, to send uplink data by using the non-scheduling resource for data transmission (Moberg, FIG. 2, FIG. 3, S10, [0029], Sending by the UE uplink data using the uplink grant a semi-persistent resource). 

The combination of Moberg and Hooli does not explicitly disclose stopping the first timer.
However, Susitaival discloses stopping the first timer (Susitaival, [0057], Stopping the prohibit timer).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Moberg and Hooli with stopping the first timer as taught by Susitaival to improve the wireless communication system (Susitaival, [0093]). 

As for claim 23, the combination of Moberg and Hooli discloses:
Receiving, by the terminal device, a non-scheduling resource indication from the network device (Moberg, FIG. 3, S8, [0027], [0029], Receiving by the UE from the base station the uplink grant for a semi-persistent resource); and determining, by the terminal device according to the non-scheduling resource indication, to send uplink data by using (Moberg, FIG. 2, FIG. 3, S10, [0029], Sending by the UE uplink data using the uplink grant a semi-persistent resource). 

The combination of Moberg and Hooli does not explicitly disclose stopping the first timer.
However, Susitaival discloses stopping the first timer (Susitaival, [0057], Stopping the prohibit timer).

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to combine the combination of the teachings of Moberg and Hooli with stopping the first timer as taught by Susitaival to improve the wireless communication system (Susitaival, [0093]). 

8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al, US 2012/039263 in view of Hooli et al, US 2015/0257144 and further in view of Gauvereau et al, US 2016/0241376 as applied to claims 1, 6 and 11 above, and further in view of Cai et al, US 2012/0202302 hereafter Cai.  

As for claim 4, Hooli discloses:
The configuration information comprises: a periodic usage period of a non-scheduling resource (Hooli, [0024], [0037] a), [0047], [0049], Periodicity of the resources are configure with the configuration information),                                                                                                                               (Hooli, [0043], [0057], HARQ information).

The combination of Moberg, Hooli and Gauvereau does not explicitly disclose the HARQ information comprises a quantity of HARQ processes.

However, Cai discloses the HARQ information comprises a quantity of HARQ processes (Cai, [0081], Indicating the number of reserved HARQ process IDs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Moberg, Hooli and Gauvereau with the HARQ information comprises a quantity of HARQ processes as taught by Cai to provide improved network efficiency (Cai, [0072]). 

9.	Claims 5, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moberg et al, US 2012/039263 in view of Hooli et al, US 2015/0257144 and further in view of Gauvereau et al, US 2016/0241376 as applied to claims 1, 6 and 11 above, and further in view of Ho et al, US 2011/0321050 hereafter Ho. 

As for claim 5, the combination of Moberg and Ho does not explicitly disclose:
Receiving, by the terminal device, indication information from the network device, wherein the duration of the first timer is indicated by the indication information.

(Ho, [0061], Receiving by the UE, a configuration from the eNB, wherein the preconfigured prohibit timer is indicated in the configuration information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Moberg, Hooli and Gauvereau with receiving, by the terminal device, indication information from the network device, wherein the duration of the first timer is indicated by the indication information as taught by Ho to resolve collisions with one or more different devices over shared SR resources (Ho, [0049]).

As for claim 10, the combination of Moberg and Ho does not explicitly disclose:
The at least one processor is further configured to receive indication information from the network device, Page 6 of 11Application No. 16/674,778Preliminary Amendmentwherein the duration of the first timer is indicated by the indication information.

However, Ho discloses the at least one processor is further configured to receive indication information from the network device, Page 6 of 11Application No. 16/674,778Preliminary Amendmentwherein the duration of the first timer is indicated by the indication information (Ho, [0061], Receiving by the UE, a configuration from the eNB, wherein the preconfigured prohibit timer is indicated in the configuration information).

(Ho, [0049]).

As for claim 15, the combination of Moberg and Ho does not explicitly disclose:
The duration of the first timer is preconfigured by the network device by using indication information.

However, Ho discloses the duration of the first timer is preconfigured by the network device by using indication information (Ho, [0061], Receiving by the UE, a configuration from the eNB, wherein the preconfigured prohibit timer is indicated in the configuration information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Moberg, Hooli and Gauvereau with the duration of the first timer is preconfigured by the network device by using indication information as taught by Ho to resolve collisions with one or more different devices over shared SR resources (Ho, [0049]). 

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: XU et al, US 2014/0050170 paragraph [0108] discloses the timer starter starts the inactivity timer if the uplink resource transmitted by the base station in the PDCCH according to the scheduling request is received before the SR-prohibit timer is overtime, such that the inactivity timer restarts to count time.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469